Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court the discretion of the judge at the trial term of a case, in passing upon a petition to open a defa,ult, will not be controlled unless manifestly abused. In the instant ease 'the petition to open the default set forth no facts showing excusable neglect on the part of the petitioner, and the court did not err in dismissing the petition, on general demurrer.
2. After the petition to open the default was dismissed, the court did not err in directing a verdict in favor of the plaintiff, for the full amount sued for.
3. This court not being convinced that the writ of error in this case was prosecuted for the purpose of delay only, the request of the defendant in error that damages for such delay be awarded it is denied.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.